591 F.3d 1337 (2009)
UNITED STATES of America, Plaintiff-Appellee,
v.
Dave ROBERSON, III, Defendant-Appellant.
No. 09-10519 Non-Argument Calendar.
United States Court of Appeals, Eleventh Circuit.
December 30, 2009.
Edward J. Coleman, III (Court-Appointed), Surrett & Coleman, P.A., Augusta, GA, for Roberson.
James C. Stuchell, Savannah, GA, for U.S.
Before TJOFLAT, EDMONDSON and BLACK, Circuit Judges.
PER CURIAM:
Dave Roberson, III, appeals his 300-month sentence for robbery of a commercial business, in violation of 18 U.S.C. § 1951, and brandishing a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c). Roberson asserts his prior Georgia conviction for a walkaway escape did not constitute a predicate "crime of violence" qualifying him for sentencing as a career offender under the Sentencing Guidelines. U.S.S.G. §§ 4B1.1(a), 4B1.2(a).
The Government concedes that, in light of the recent decision in Chambers v. United States, ___ U.S. ___, 129 S.Ct. 687, 172 L.Ed.2d 484 (2009), "Roberson's escape conviction, based upon a walkaway escape, did not constitute a crime of violence" under U.S.S.G. § 4B1.2. We agree with the Government's concession. Thus, we vacate and remand for resentencing.
VACATED AND REMANDED.